                   Case 2:19-cv-00301-RSL Document 175-2 Filed 01/07/21 Page 1 of 2



From:                    Anne Cohen
Sent:                    Tuesday, September 8, 2020 5:02 PM
To:                      lealert@microsoft.com
Cc:                      Sean M. Bettis; Sheeba Roberts
Subject:                 FW: RE: Universal Life Church Monastery Storehouse v. Maurice King
Attachments:             RE: Universal Life Church Monastery Storehouse v. Maurice King, et al.

Importance:              High


To Whom It May Concern:

I write in an attempt to determine who has taken over Amber Brazier’s work relating to document production on behalf
of Microsoft (please see email below and attached). As you can see, my office has worked with Ms. Brazier for several
months now to locate documents responsive to the subpoena issued by my office after the Court declined to quash the
subpoena. (A copy of the Court’s Order is attached to the email that is enclosed.)

Since she sent the email below, it appears that Ms. Brazier is no longer employed by Microsoft. Her phone number no
longer works and emails sent to her address do not appear to be reaching anyone. We have not been contacted by
anyone from Microsoft in follow up.
I would very much prefer to avoid motion practice against Microsoft if at all possible, and simply obtain the documents
that Ms. Brazier clearly intended to provide us. However, as Microsoft’s response to the subpoena has been outanding
since approximately April, time is now of the essence.

I may be reached at 541‐206‐2502 which is my cell in the event you have additional questions or need any additional
information.

Looking forward to your response.

Sincerely,
Anne Cohen
Director
Admitted in Oregon, Washington and Utah
Betts, Patterson & Mines, P.S.
US Bancorp Tower
111 SW 5th Avenue, Suite 3650
Portland, OR 97204
D 503.961.6540 | F 503.961.6339




Confidentiality Notice: This email and any attachments may contain confidential or attorney‐client protected information that may not be
further distributed by any means without permission of the sender. If you are not the intended recipient, you are hereby notified that you are
not permitted to read its content and that any disclosure, copying, printing, distribution or use of any of the information is prohibited. If you
have received this email in error, please immediately notify the sender by return e‐mail and delete the message and its attachments without
saving in any manner.


From: Amber Brazier (CELA) <amberbr@microsoft.com>
Sent: Thursday, August 13, 2020 12:35 PM
                                                                        1

                                                                                                                         EXHIBIT 2
                                                                                                                          Page 1 of 2
                  Case 2:19-cv-00301-RSL Document 175-2 Filed 01/07/21 Page 2 of 2

To: Sean M. Bettis <sbettis@bpmlaw.com>
Cc: Anne Cohen <acohen@bpmlaw.com>; Carrie Cook <ccook@bpmlaw.com>
Subject: RE: RE: Universal Life Church Monastery Storehouse v. Maurice King, et al.

Hi Sean,

Thank you for your e‐mail. We believe that we have located the Bing Ads account associated with the request. We have
sent out our notice letter to the customer indicating that we will be producing the data. The expiration date of the
notice letter is August 18 and I expect that production will go out mid next week.

Thanks,
Amber

From: Sean M. Bettis <sbettis@bpmlaw.com>
Sent: Thursday, August 13, 2020 12:17 PM
To: Amber Brazier (CELA) <amberbr@microsoft.com>
Cc: Anne Cohen <acohen@bpmlaw.com>; Carrie Cook <ccook@bpmlaw.com>
Subject: [EXTERNAL] RE: Universal Life Church Monastery Storehouse v. Maurice King, et al.

Amber,

I am following up on the subpoenas that were issued by our office to Microsoft in the above‐referenced matter. Per the
court’s order, it has declined to quash the subpoenas issued to Microsoft.

Please let Anne or I know when we can expect to obtain the documents. My contact information is below and Anne’s
number is (541) 206‐2502.

Thank you,

Sean M. Bettis
Paralegal
Betts, Patterson & Mines, P.S.
US Bancorp Tower
111 SW 5th Avenue, Suite 3650
Portland, OR 97204
D 503.961.6544 | F 503.961.6339 | C 503.330.5914




Confidentiality Notice: This email and any attachments may contain confidential or attorney‐client protected information that may not be
further distributed by any means without permission of the sender. If you are not the intended recipient, you are hereby notified that you are
not permitted to read its content and that any disclosure, copying, printing, distribution or use of any of the information is prohibited. If you
have received this email in error, please immediately notify the sender by return e‐mail and delete the message and its attachments without
saving in any manner.




                                                                        2

                                                                                                                           EXHIBIT 2
                                                                                                                            Page 2 of 2
